Citation Nr: 0523906	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), generalized 
anxiety disorder, depressive disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to October 
1992.  He served in the Southwest Asia Theatre of Operations; 
however, the exact dates of his service there have not been 
verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran appeared at a hearing held at the RO on September 
30, 2004.  A transcript of that hearing has been associated 
with the record on appeal.

In a January 2002 statement, the veteran stated that an 
injury to his jaw and mouth in service had resulted in 
residuals affecting his ability to chew food.  The issue of 
service connection for residuals of an injury to the mouth or 
jaw is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran does not have PTSD.

4.  The veteran has been diagnosed with a psychiatric 
disorder, including generalized anxiety disorder, depressive 
disorder, and bipolar disorder.

5.  The veteran's psychiatric disorder, diagnosed variously 
as generalized anxiety disorder, depressive disorder, and 
bipolar disorder was not incurred in or aggravated by active 
military service or any relevant presumptive period 
thereafter.


CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disorder, to include PTSD, generalized anxiety disorder, 
depressive disorder, and bipolar disorder.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on the veteran's claim of entitlement to 
service connection.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the veteran is not prejudiced 
by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of service connection received on April 
28, 2000.  Thereafter, in a rating decision dated in November 
2001, the veteran's claim was denied.  Only after that rating 
action was promulgated did the RO, on November 13, 2003, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on November 13, 2003, was not given 
prior to the first AOJ adjudication of this claim, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), re-adjudicating the 
veteran's claim of service connection, was provided to the 
veteran in March 2004.  This action cured the error in the 
timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on November 13, 
2003, complied with these requirements.

Additionally, the Board notes that the November 13, 2003, 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within one year, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and available private 
medical records have been obtained.  There is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
Complete records have not been obtained from Ronald Arundell, 
Ed.D., L.I.S.W., or a Dr. Kuldip Singh.  The RO requested 
records from each of these medical care providers in October 
2004 and again in December 2004.  Letters from the RO to the 
veteran in those same months advised the veteran that he was 
ultimately responsible for providing those records to VA.  
The January 2005 SSOC advised the veteran that records had 
still not been received from those providers.  See 38 C.F.R. 
§ 3.159(c)(i) (2004).  The Board also notes that a request to 
obtain the veteran's service personnel records from the 
National Personnel Records Center (NPRC) resulted in a 
response that the NPRC was unable to locate the veteran's 
service personnel records and that further efforts to locate 
them at the NPRC would be futile.  The purpose of obtaining 
the veteran's service personnel records was to corroborate 
his claimed PTSD stressors.  In this case, however, as 
discussed further below, the veracity of the veteran's 
stressors is not at issue; the veteran is not prejudiced by 
VA's inability to obtain these records.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in 
April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; private medical records, 
including an April 2000 statement from Dr. Arundell; 
contentions by the veteran and his representative; records of 
VA treatment of the veteran dated from May 2002 to July 2003; 
a February 2001 statement from a VA Vet Center counseling 
therapist; the report of an April 2003 VA examination; and 
testimony by the veteran at a September 30, 2004 hearing.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show for his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

In this case, the preponderance of the evidence shows that 
the veteran does not currently have PTSD.  Although the 
veteran was diagnosed with PTSD by a counseling therapist at 
the VA Vet Center in February 2001, the Board gives greater 
weight to the report of an April 2003 VA mental disorders 
examination diagnosing the veteran with depressive disorder, 
not otherwise specified, and anxiety disorder, not otherwise 
specified.  The physician who conducted that examination 
noted specifically that the veteran did not satisfy the 
diagnostic criteria for PTSD.  That examination is more 
recent than the examination of the veteran in 2001 by the Vet 
Center therapist in 2001, and the report of the VA 
examination provides a greater rationale to support the 
diagnoses made than does the February 2001 statement.  
Further, the physician reviewed the statement by the Vet 
Center therapist but found nevertheless that the veteran did 
not currently display sufficient symptoms to establish a 
diagnosis of PTSD.  The VA examiner in April 2003 provided a 
detailed description of why the veteran's symptoms were 
insufficient to satisfy the criteria for a diagnosis of PTSD, 
especially with regard to avoidance criteria and arousal 
criteria, whereas the February 2001 statement by the Vet 
Center therapist in this regard essentially indicates only 
that the veteran reported isolation and avoidance and sleep 
disturbance and anger outbursts and that the veteran reported 
symptoms consistent with a diagnosis of PTSD.  The only other 
evidence of a psychiatric diagnosis of the veteran is the 
April 2000 statement by Dr. Arundell diagnosing the veteran 
with bipolar disorder.  

The Board notes that the veteran's representative in the July 
2005 Appellant's Brief argues that the April 2003 VA 
examination is inadequate because the examining physician was 
not a psychiatrist or a psychologist.  The Board finds no 
evidence to support the factual premise of this argument.  
See Adjudication Procedure Manual, M21-1, Part VI, para. 
1.07(d) (indicating that an examination report has to be 
signed by a physician or clinical or counseling 
psychologist); see also VBA Fast Letter 05-01 (Feb. 9, 2005) 
(indicating that initial VA mental disorder examinations are 
to be conducted by a board certified psychiatrist, a licensed 
psychologist, a psychiatry resident under close supervision 
of an attending psychiatrist or psychologist, or a psychology 
intern under close supervision of an attending psychiatrist 
or psychologist).  The report of the examination indicates 
that the examination was thorough and complete.  The 
rationales for the diagnoses made by the physician are clear 
and thorough.  There is no indication that the physician 
conducting the examination was not a psychiatrist.

Although the veteran attributes his symptoms to PTSD, a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  Because the veteran does not have PTSD, the Board 
need not address the sufficiency of the veteran's stressors.  
(The lack of a diagnosis of PTSD at the April 2003 mental 
disorders examination was dependent on the current symptoms 
displayed by the veteran, not on the insufficiency or lack of 
verification of the veteran's alleged stressors.  The VA 
examiner considered both of the veteran's alleged stressors-
being involved in an automobile accident in which the driver 
was killed and having to recover the bodies of two fellow 
soldiers following their deaths as a result of friendly 
fire.)

With regard to the veteran's claim as it pertains to other 
psychiatric disorders, as noted above, the veteran was 
diagnosed with bipolar disorder in April 2000 and with 
generalized anxiety disorder and depressive disorder in April 
2003.  Thus, in this regard, the veteran does have a current 
disability.  However, medical expertise is required to relate 
a current disability to the veteran's military service or to 
the one-year presumptive period thereafter for psychoses.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Clyburn 
v. West, 12 Vet. App. 296 (1999).  There is no evidence of 
any psychiatric symptoms contained in the veteran's service 
medical records.  The first diagnosis of a psychiatric 
disorder was in December 1999 by Dr. Arundell, more than 
seven years after the veteran separated from service.  There 
is no competent medical evidence linking depressive disorder, 
generalized anxiety disorder, or bipolar disorder to any 
event or symptoms in service or to any appropriate 
presumptive period thereafter.  No medical evidence has been 
presented that the veteran's depressive disorder, generalized 
anxiety disorder, or bipolar disorder is related to his 
military service.

Although the veteran clearly believes that he has a 
psychiatric disorder that is related to his experiences in 
service, his statements are not competent evidence to 
establish any such diagnosis or relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has a psychiatric disorder that is related to his 
military service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the claim must be 
denied.

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, generalized anxiety disorder, depressive 
disorder, and bipolar disorder, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


